Citation Nr: 1036265	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1965 to November 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a July 2008 decision, the Board denied the Veteran's claim for 
service connection for PTSD.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court vacated the Board's 
decision, and in October 2009, the Board remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  
The claim was again remanded in May 2010.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issues 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not establish that the Veteran has PTSD 
associated with a verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2005.  Complete notice was sent in March 2006, and 
the claim was readjudicated in supplemental statements of the 
case in October 2006 and July 2010.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the appellant 
physical examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for PTSD

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  He has 
reported a number of in-service stressors, including that he 
killed someone in combat within his first two weeks in Vietnam.  
He also reports that his unit was subject to mortar attacks 
throughout his time in Vietnam.  He described participating in 
"search and destroy missions" in which he witnessed or took 
part in the killing of civilians, and he specifically reports 
that he killed a small child whom he mistakenly believed had a 
hand grenade.  The Veteran contends that he experiences 
nightmares and panic attacks as a result of his experiences in 
Vietnam.  He stated that he began abusing alcohol and marijuana 
to cope with his fear.  He has submitted letters from his brother 
and his ex-wife, who assert that his personality changed 
dramatically after his return from Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in service stressor.  

In this case, there is no evidence showing that the Veteran 
engaged in combat with an enemy.  His DD-214 does not indicate 
that he received any award associated with valor or heroism shown 
while engaged with an enemy force.  Rather, it shows that his 
military occupation specialty (MOS) was lineman, or 
communications installer.  There is also no evidence of any 
combat injury in his service treatment records.  The Veteran's 
attorney submitted records from the Veteran's unit of assignment 
in Vietnam.  Based on this evidence, the RO determined that the 
Veteran's unit had come under fire, and this was regarded as a 
confirmed stressor.  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (as 
redesignated in 75 Fed. Reg. 39,843, 39,852 (July 13, 2010)).

An April 1969 entry in the Veteran's service treatment records 
shows that he was seen in the emergency room after he was found 
crying and "rampaging around the barracks stating he wants to 
die."  He was upset about his annulment, the recent death of his 
uncle, and his grandfather's serious illness.  He also reported 
that he had been demoted the previous month and was having 
problems with his commanding officer.  He stated that he felt 
useless and wanted to go to Vietnam.  The report notes that there 
was a heavy odor of alcohol on his breath but he was coherent.  
The examiner diagnosed depression and referred the Veteran for a 
follow-up mental hygiene appointment.  The report notes that he 
had no past history of psychiatric difficulties.  There is no 
record of further mental health treatment in the service records. 

The evidence includes VA medical records dated between May 1996 
and April 1997, which indicate that the Veteran was diagnosed 
with chronic PTSD in or before May 1996; however, the diagnosis 
was not linked to any particular stressor.  He described feeling 
out of control and reported intense anger and thoughts of killing 
other people.  He was admitted to a PTSD inpatient program in 
October 1997.

The Veteran was afforded a VA examination for PTSD in February 
2010.  The examiner reviewed the record and elicited a thorough 
history from the Veteran.  The Veteran reported that he had 
abused alcohol and drugs both during and after service.  The 
examiner noted the incident of depression in service and stated 
"there is strong reason to believe that this acute episode was 
related to alcohol intoxication as well as some acute 
stressors."  When asked if he was frightened in Vietnam, the 
Veteran responded that he "wasn't that much afraid."  He 
identified his most troubling stressor as memories of a 7-year-
old girl he had killed.  He became tearful when discussing this 
incident.  The examiner noted that previous written accounts of 
the incident in the claims file identified the child as a boy.  

The examiner noted that the Veteran reported symptoms of PTSD, 
including panic attacks, nightmares, hyperarousal, and intrusive 
memories.  However, he did not report that the stressor of coming 
under fire was upsetting or difficult for him.  The examiner 
noted that the Veteran "appeared unusually calm and emotionless 
when discussing his traumatic experiences in Vietnam, with the 
exception of his discussion of the death of the 7-year-old 
child."  The examiner concluded that a diagnosis of PTSD was not 
warranted, as the Veteran did not appear to meet the avoidance 
criteria and he did not describe feelings of fear, helplessness, 
or horror when discussing the verified stressors.  The examiner 
also opined that there were no clinically significant signs of 
depression, and the single incident of depressive reaction in 
service had remitted fully.  He diagnosed anxiety disorder, not 
otherwise specified, and he stated that the Veteran's symptoms 
are not linked to any confirmed stressor from his military 
service.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection for PTSD is not available.  
Although there is a diagnosis of PTSD in 1996, it was not based 
upon any identified stressor.  The VA examiner who evaluated the 
Veteran in February 2010 reviewed the complete record and was 
expressed familiarity with the details of the alleged stressors.  
He conducted a thorough examination of the Veteran and determined 
that the criteria for PTSD are not met.  Furthermore, the claimed 
stressor that is most significant to the Veteran has not been 
verified.  

The Board acknowledges that the requirements for substantiating 
stressful events in service have recently been relaxed.  However, 
these changes are not applicable to the present case.  The 
Veteran's claimed stressor of having killed a child in Vietnam is 
not related to "fear of hostile military or terrorist 
activity."  Therefore, the incident must be verified.  The RO 
has repeatedly asked the Veteran to specifically identify his 
stressors, but his descriptions of the in-service events have 
been too general and vague to be submitted for verification by 
JSRRC.  He failed to include reasonably specific dates or 
locations for the alleged events.  Furthermore, he has not 
submitted any evidence such as lay statements from other soldiers 
to verify any of his stressors.  He did not respond to the RO's 
June 2007 letter requesting more details of his claimed killing 
of civilians.  Therefore, the Board finds no credible evidence 
which verifies his claimed stressor.  

The Board also finds that the Veteran does not have any other 
psychiatric disabilities related to service.  Although the 
Veteran was treated in service for a single episode of depression 
which appears to have been precipitated by family and personal 
issues.  However, the record does not show that he received 
treatment for depression in service beyond this one incident.  
His separation physical examination does not describe any 
continuing symptoms of mental illness, and it notes that his 
psychiatric history is normal.  Thus, the Veteran's depression 
appears to have been an acute and transitory illness that was 
resolved by the time of his separation.  There is no evidence 
suggesting that this event is related to his current PTSD 
diagnosis or any chronic mental health problem.  

Thus, as there is no evidence that PTSD began in service, and the 
Veteran has failed to produce credible supporting evidence that 
the claimed in-service stressor actually occurred, the Board 
finds that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  The appeal is 
denied.  


ORDER

Service connection for PTSD is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


